


Exhibit 10.4

 

KBW, INC.
2006 INCENTIVE PLAN

 


SECTION 1.                 PURPOSE; DEFINITIONS


 

The purpose of this KBW, Inc. 2006 Equity Incentive Plan (the “Plan”) is to give
the Company a competitive advantage in attracting, retaining and motivating
officers, employees, directors, advisors and/or consultants and to provide the
Company and its Subsidiaries and Affiliates with a stock plan providing
incentives directly linked to stockholder value. Certain terms used herein have
definitions given to them in the first instance in which they are used. In
addition, for purposes of the Plan, the following terms are defined as set forth
below:

 


(A)           “AFFILIATE” MEANS A CORPORATION OR OTHER ENTITY CONTROLLED BY,
CONTROLLING OR UNDER COMMON CONTROL WITH, THE COMPANY.


 


(B)           “APPLICABLE EXCHANGE” MEANS THE NEW YORK STOCK EXCHANGE OR SUCH
OTHER SECURITIES EXCHANGE AS MAY AT THE APPLICABLE TIME BE THE PRINCIPAL MARKET
FOR THE COMMON STOCK.


 


(C)           “AWARD” MEANS AN OPTION, STOCK APPRECIATION RIGHT, RESTRICTED
STOCK, STOCK UNIT, OR OTHER STOCK-BASED AWARD GRANTED PURSUANT TO THE TERMS OF
THE PLAN.


 


(D)           “AWARD AGREEMENT” MEANS A WRITTEN DOCUMENT OR AGREEMENT SETTING
FORTH THE TERMS AND CONDITIONS OF A SPECIFIC AWARD.


 


(E)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(F)            “CAUSE” MEANS, UNLESS OTHERWISE PROVIDED IN AN AWARD AGREEMENT,
(I) “CAUSE” AS DEFINED IN ANY INDIVIDUAL AGREEMENT TO WHICH THE APPLICABLE
PARTICIPANT IS A PARTY, OR (II) IF THERE IS NO SUCH INDIVIDUAL AGREEMENT OR IF
IT DOES NOT DEFINE CAUSE:  (A) COMMISSION OF (1) A FELONY (OR ITS EQUIVALENT IN
A NON-UNITED STATES JURISDICTION) OR (2) OTHER CONDUCT OF A CRIMINAL NATURE THAT
HAS OR IS LIKELY TO HAVE A MATERIAL ADVERSE EFFECT ON THE REPUTATION OR STANDING
IN THE COMMUNITY OF THE COMPANY OR AN AFFILIATE OR THAT LEGALLY PROHIBITS THE
PARTICIPANT FROM WORKING FOR THE COMPANY AND ITS AFFILIATES; (B) BREACH BY THE
PARTICIPANT OF A REGULATORY RULE THAT ADVERSELY AFFECTS THE PARTICIPANT’S
ABILITY TO PERFORM THE PARTICIPANT’S DUTIES TO THE COMPANY AND ITS AFFILIATES;
(C) DISHONESTY IN THE COURSE OF FULFILLING THE PARTICIPANT’S EMPLOYMENT DUTIES;
(D) DELIBERATE FAILURE ON THE PART OF THE PARTICIPANT (1) TO PERFORM THE
PARTICIPANT’S PRINCIPAL EMPLOYMENT DUTIES, (2) TO COMPLY WITH THE POLICIES OF
THE COMPANY AND ITS AFFILIATES IN ANY MATERIAL RESPECT, OR (3) TO FOLLOW
SPECIFIC REASONABLE DIRECTIONS RECEIVED FROM THE COMPANY AND ITS AFFILIATES; OR
(E) BEFORE A CHANGE IN CONTROL, SUCH OTHER EVENTS AS SHALL BE DETERMINED BY THE
COMMITTEE AND SET FORTH IN A PARTICIPANT’S AWARD AGREEMENT. NOTWITHSTANDING THE
GENERAL RULE OF SECTION 2(C), FOLLOWING A CHANGE IN CONTROL, ANY DETERMINATION
BY THE COMMITTEE AS TO WHETHER “CAUSE” EXISTS SHALL BE SUBJECT TO DE NOVO
REVIEW.

 


(G)           “CHANGE IN CONTROL” HAS THE MEANING SET FORTH IN SECTION 9(B).

 

--------------------------------------------------------------------------------


 


 


(H)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME, AND ANY SUCCESSOR THERETO, THE TREASURY REGULATIONS THEREUNDER AND
OTHER RELEVANT INTERPRETIVE GUIDANCE ISSUED BY THE INTERNAL REVENUE SERVICE OR
THE TREASURY DEPARTMENT. REFERENCE TO ANY SPECIFIC SECTION OF THE CODE SHALL BE
DEEMED TO INCLUDE SUCH REGULATIONS AND GUIDANCE, AS WELL AS ANY SUCCESSOR
PROVISION OF THE CODE.


 


(I)            “COMMISSION” MEANS THE SECURITIES AND EXCHANGE COMMISSION OR ANY
SUCCESSOR AGENCY.


 


(J)            “COMMITTEE” HAS THE MEANING SET FORTH IN SECTION 2(A).


 


(K)           “COMMON STOCK” MEANS COMMON STOCK, PAR VALUE $0.01 PER SHARE, OF
THE COMPANY.


 


(L)            “COMPANY” MEANS KBW, INC., A DELAWARE CORPORATION.


 


(M)          “DISABILITY” MEANS (I) “DISABILITY” AS DEFINED IN ANY INDIVIDUAL
AGREEMENT TO WHICH THE PARTICIPANT IS A PARTY, OR (II) IF THERE IS NO SUCH
INDIVIDUAL AGREEMENT OR IT DOES NOT DEFINE “DISABILITY,” (A) PERMANENT AND TOTAL
DISABILITY AS DETERMINED UNDER THE COMPANY’S LONG-TERM DISABILITY PLAN
APPLICABLE TO THE PARTICIPANT, OR (B) IF THERE IS NO SUCH PLAN APPLICABLE TO THE
PARTICIPANT, “DISABILITY” AS DETERMINED BY THE COMMITTEE.


 


(N)           “DISAFFILIATION” MEANS A SUBSIDIARY’S OR AFFILIATE’S CEASING TO BE
A SUBSIDIARY OR AFFILIATE FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, AS A
RESULT OF A PUBLIC OFFERING, OR A SPINOFF OR SALE BY THE COMPANY, OF THE STOCK
OF THE SUBSIDIARY OR AFFILIATE) OR A SALE OF A DIVISION OF THE COMPANY AND ITS
AFFILIATES.


 


(O)           “EFFECTIVE TIME” MEANS IMMEDIATELY FOLLOWING CONSUMMATION OF THE
IPO.


 


(P)           “ELIGIBLE INDIVIDUALS” MEANS DIRECTORS, OFFICERS, EMPLOYEES,
ADVISORS, AND CONSULTANTS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES, AND PROSPECTIVE EMPLOYEES AND CONSULTANTS WHO HAVE ACCEPTED OFFERS
OF EMPLOYMENT OR CONSULTANCY FROM THE COMPANY OR ITS SUBSIDIARIES OR AFFILIATES.


 


(Q)           “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME, AND ANY SUCCESSOR THERETO.


 


(R)            “FAIR MARKET VALUE” MEANS, IF THE COMMON STOCK IS LISTED ON A
NATIONAL SECURITIES EXCHANGE, AS OF ANY GIVEN DATE, THE CLOSING PRICE FOR THE
COMMON STOCK ON SUCH DATE ON THE APPLICABLE EXCHANGE, OR IF SHARES WERE NOT
TRADED ON THE APPLICABLE EXCHANGE ON SUCH MEASUREMENT DATE, THEN ON THE NEXT
PRECEDING DATE ON WHICH SHARES WERE TRADED, ALL AS REPORTED BY SUCH SOURCE AS
THE COMMITTEE MAY SELECT. IF THE COMMON STOCK IS NOT LISTED ON A NATIONAL
SECURITIES EXCHANGE, FAIR MARKET VALUE SHALL BE DETERMINED BY THE COMMITTEE IN
ITS GOOD FAITH DISCRETION.

 

2

--------------------------------------------------------------------------------


 


 


(S)           “FREE-STANDING SAR” HAS THE MEANING SET FORTH IN SECTION 5(B).


 


(T)            “GRANT DATE” MEANS (I) THE DATE ON WHICH THE COMMITTEE BY
RESOLUTION SELECTS AN ELIGIBLE INDIVIDUAL TO RECEIVE A GRANT OF AN AWARD AND
DETERMINES THE NUMBER OF SHARES TO BE SUBJECT TO SUCH AWARD, OR (II) SUCH LATER
DATE AS THE COMMITTEE SHALL PROVIDE IN SUCH RESOLUTION.


 


(U)           “INCENTIVE STOCK OPTION” MEANS ANY OPTION THAT IS DESIGNATED IN
THE APPLICABLE AWARD AGREEMENT AS AN “INCENTIVE STOCK OPTION” WITHIN THE MEANING
OF SECTION 422 OF THE CODE, AND THAT IN FACT SO QUALIFIES.


 


(V)           “INDIVIDUAL AGREEMENT” MEANS AN EMPLOYMENT, CONSULTING OR SIMILAR
AGREEMENT BETWEEN A PARTICIPANT AND THE COMPANY OR ONE OF ITS SUBSIDIARIES OR
AFFILIATES THAT IS IN EFFECT AS OF THE GRANT DATE OF AN AWARD HEREUNDER.


 


(W)          “IPO” MEANS THE INITIAL PUBLIC OFFERING OF SHARES.


 


(X)            “IPO DATE” MEANS THE DATE OF THE CLOSING OF THE IPO.


 


(Y)           “NONQUALIFIED OPTION” MEANS ANY OPTION THAT IS NOT AN INCENTIVE
STOCK OPTION.


 


(Z)            “OPTION” MEANS AN AWARD GRANTED UNDER SECTION 5(A).


 


(AA)         “PARTICIPANT” MEANS AN ELIGIBLE INDIVIDUAL TO WHOM AN AWARD IS OR
HAS BEEN GRANTED.


 


(BB)         “PERFORMANCE GOALS” MEANS THE PERFORMANCE GOALS ESTABLISHED BY THE
COMMITTEE IN CONNECTION WITH THE GRANT OF RESTRICTED STOCK, STOCK UNITS, OR
OTHER STOCK-BASED AWARDS.


 


(CC)         “PLAN” HAS THE MEANING SET FORTH IN THE FIRST PARAGRAPH OF THIS
SECTION 1.


 


(DD)         “RESTRICTED STOCK” MEANS AN AWARD GRANTED UNDER SECTION 6.


 


(EE)         “RETIREMENT” MEANS, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE,
RETIREMENT FROM ACTIVE EMPLOYMENT WITH THE COMPANY, A SUBSIDIARY OR AN AFFILIATE
AT OR AFTER AGE 65 OR AFTER ATTAINMENT OF BOTH AGE 55 AND TEN YEARS OF
CONTINUOUS SERVICE WITH THE COMPANY AND ITS AFFILIATES.


 


(FF)           “SHARE” MEANS A SHARE OF COMMON STOCK.


 


(GG)         “STOCK APPRECIATION RIGHT” MEANS AN AWARD GRANTED UNDER SECTION
5(B).


 


(HH)         “STOCK UNITS” MEANS AN AWARD GRANTED UNDER SECTION 7.

 

3

--------------------------------------------------------------------------------


 


(II)           “SUBSIDIARY” MEANS ANY CORPORATION, PARTNERSHIP, JOINT VENTURE OR
OTHER ENTITY DURING ANY PERIOD IN WHICH AT LEAST A 50% VOTING OR PROFITS
INTEREST IS OWNED, DIRECTLY OR INDIRECTLY, BY THE COMPANY OR ANY SUCCESSOR TO
THE COMPANY.


 


(JJ)           “TANDEM SAR” HAS THE MEANING SET FORTH IN SECTION 5(B).


 


(KK)         “TERM” MEANS THE MAXIMUM PERIOD DURING WHICH AN OPTION OR STOCK
APPRECIATION RIGHT MAY REMAIN OUTSTANDING, SUBJECT TO EARLIER TERMINATION UPON
TERMINATION OF EMPLOYMENT OR OTHERWISE, AS SPECIFIED IN THE APPLICABLE AWARD
AGREEMENT.


 


(LL)           “TERMINATION OF EMPLOYMENT” MEANS THE TERMINATION OF THE
APPLICABLE PARTICIPANT’S EMPLOYMENT WITH, OR PERFORMANCE OF SERVICES FOR, THE
COMPANY AND ANY OF ITS SUBSIDIARIES OR AFFILIATES. UNLESS OTHERWISE DETERMINED
BY THE COMMITTEE, IF A PARTICIPANT’S EMPLOYMENT WITH THE COMPANY AND ITS
AFFILIATES TERMINATES BUT SUCH PARTICIPANT CONTINUES TO PROVIDE SERVICES TO THE
COMPANY AND ITS AFFILIATES IN A NON-EMPLOYEE CAPACITY, SUCH CHANGE IN STATUS
SHALL NOT BE DEEMED A TERMINATION OF EMPLOYMENT. A PARTICIPANT EMPLOYED BY, OR
PERFORMING SERVICES FOR, A SUBSIDIARY OR AN AFFILIATE OR A DIVISION OF THE
COMPANY AND ITS AFFILIATES SHALL BE DEEMED TO INCUR A TERMINATION OF EMPLOYMENT
IF, AS A RESULT OF A DISAFFILIATION, SUCH SUBSIDIARY, AFFILIATE, OR DIVISION
CEASES TO BE A SUBSIDIARY, AFFILIATE OR DIVISION, AS THE CASE MAY BE, AND THE
PARTICIPANT DOES NOT IMMEDIATELY THEREAFTER BECOME AN EMPLOYEE OF, OR SERVICE
PROVIDER FOR, THE COMPANY OR ANOTHER SUBSIDIARY OR AFFILIATE. NEITHER A
TEMPORARY ABSENCE FROM EMPLOYMENT BECAUSE OF ILLNESS, VACATION OR LEAVE OF
ABSENCE NOR A TRANSFER AMONG THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES
SHALL BE CONSIDERED A TERMINATION OF EMPLOYMENT.


 


SECTION 2.                 ADMINISTRATION


 


(A)           COMMITTEE. THE PLAN SHALL BE ADMINISTERED BY THE COMPENSATION
COMMITTEE OF THE BOARD OR SUCH OTHER COMMITTEE OF THE BOARD AS THE BOARD MAY
FROM TIME TO TIME DESIGNATE (THE “COMMITTEE”), WHICH SHALL BE COMPOSED OF NOT
LESS THAN TWO DIRECTORS, AND SHALL BE APPOINTED BY AND SERVE AT THE PLEASURE OF
THE BOARD. THE COMMITTEE SHALL, SUBJECT TO SECTION 10, HAVE PLENARY AUTHORITY TO
GRANT AWARDS PURSUANT TO THE TERMS OF THE PLAN TO ELIGIBLE INDIVIDUALS. AMONG
OTHER THINGS, THE COMMITTEE SHALL HAVE THE AUTHORITY, SUBJECT TO THE TERMS OF
THE PLAN:


 

(I)            TO SELECT THE ELIGIBLE INDIVIDUALS TO WHOM AWARDS MAY FROM TIME
TO TIME BE GRANTED;

 

(II)           TO DETERMINE WHETHER AND TO WHAT EXTENT, INCENTIVE STOCK OPTIONS,
NONQUALIFIED OPTIONS, STOCK APPRECIATION RIGHTS, RESTRICTED STOCK, STOCK UNITS,
OTHER STOCK-BASED AWARDS, OR ANY COMBINATION THEREOF, ARE TO BE GRANTED
HEREUNDER;

 

(III)          TO DETERMINE THE NUMBER OF SHARES TO BE COVERED BY EACH AWARD
GRANTED HEREUNDER;

 

4

--------------------------------------------------------------------------------


 

(IV)          TO DETERMINE THE TERMS AND CONDITIONS OF EACH AWARD GRANTED
HEREUNDER, BASED ON SUCH FACTORS AS THE COMMITTEE SHALL DETERMINE;

 

(V)           SUBJECT TO SECTION 12, TO MODIFY, AMEND OR ADJUST THE TERMS AND
CONDITIONS OF ANY AWARD, AT ANY TIME OR FROM TIME TO TIME;

 

(VI)          TO ADOPT, ALTER AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES
AND PRACTICES GOVERNING THE PLAN AS IT SHALL FROM TIME TO TIME DEEM ADVISABLE;

 

(VII)         TO INTERPRET THE TERMS AND PROVISIONS OF THE PLAN AND ANY AWARD
ISSUED UNDER THE PLAN (AND ANY AGREEMENT RELATING THERETO);

 

(VIII)        TO ESTABLISH ANY “BLACKOUT” PERIOD THAT THE COMMITTEE IN ITS SOLE
DISCRETION DEEMS NECESSARY OR ADVISABLE; AND

 

(IX)           TO OTHERWISE ADMINISTER THE PLAN.

 


(B)           PROCEDURES.


 

(I)            THE COMMITTEE MAY ACT ONLY BY A MAJORITY OF ITS MEMBERS THEN IN
OFFICE, EXCEPT THAT THE COMMITTEE MAY, EXCEPT TO THE EXTENT PROHIBITED BY
APPLICABLE LAW OR THE LISTING STANDARDS OF THE APPLICABLE EXCHANGE AND SUBJECT
TO SECTION 10, ALLOCATE ALL OR ANY PORTION OF ITS RESPONSIBILITIES AND POWERS TO
ANY ONE OR MORE OF ITS MEMBERS AND MAY DELEGATE ALL OR ANY PART OF ITS
RESPONSIBILITIES AND POWERS TO ANY PERSON OR PERSONS SELECTED BY IT.

 

(II)           ANY AUTHORITY GRANTED TO THE COMMITTEE MAY ALSO BE EXERCISED BY
THE FULL BOARD. TO THE EXTENT THAT ANY PERMITTED ACTION TAKEN BY THE BOARD
CONFLICTS WITH ACTION TAKEN BY THE COMMITTEE, THE BOARD ACTION SHALL CONTROL.

 


(C)           DISCRETION OF COMMITTEE. SUBJECT TO SECTION 1(F), ANY
DETERMINATION MADE BY THE COMMITTEE OR BY AN APPROPRIATELY DELEGATED OFFICER
PURSUANT TO DELEGATED AUTHORITY UNDER THE PROVISIONS OF THE PLAN WITH RESPECT TO
ANY AWARD SHALL BE MADE IN THE SOLE DISCRETION OF THE COMMITTEE OR SUCH DELEGATE
AT THE TIME OF THE GRANT OF THE AWARD OR, UNLESS IN CONTRAVENTION OF ANY EXPRESS
TERM OF THE PLAN, AT ANY TIME THEREAFTER. ALL DECISIONS MADE BY THE COMMITTEE OR
ANY APPROPRIATELY DELEGATED OFFICER PURSUANT TO THE PROVISIONS OF THE PLAN SHALL
BE FINAL AND BINDING ON ALL PERSONS, INCLUDING THE COMPANY, PARTICIPANTS, AND
ELIGIBLE INDIVIDUALS.


 


(D)           AWARD AGREEMENTS. THE TERMS AND CONDITIONS OF EACH AWARD, AS
DETERMINED BY THE COMMITTEE, SHALL BE SET FORTH IN A WRITTEN AWARD AGREEMENT,
WHICH SHALL BE DELIVERED TO THE PARTICIPANT RECEIVING SUCH AWARD UPON, OR AS
PROMPTLY AS IS REASONABLY PRACTICABLE FOLLOWING, THE GRANT OF SUCH AWARD. THE
EFFECTIVENESS OF AN AWARD SHALL NOT BE SUBJECT TO THE AWARD AGREEMENT’S BEING
SIGNED BY THE COMPANY AND/OR THE PARTICIPANT RECEIVING THE AWARD UNLESS
SPECIFICALLY SO PROVIDED IN THE AWARD AGREEMENT. AWARD AGREEMENTS MAY BE AMENDED
ONLY IN ACCORDANCE WITH SECTION 12.

 

5

--------------------------------------------------------------------------------


 


SECTION 3.                 COMMON STOCK SUBJECT TO PLAN


 


(A)           MAXIMUM NUMBER OF SHARES. THE MAXIMUM NUMBER OF SHARES THAT MAY BE
DELIVERED PURSUANT TO AWARDS UNDER THE PLAN SHALL BE 6,150,000.


 


(B)           RULES FOR CALCULATING SHARES DELIVERED.


 

(I)            TO THE EXTENT THAT ANY AWARD IS FORFEITED, OR ANY OPTION AND THE
RELATED TANDEM SAR (IF ANY) OR FREE-STANDING SAR TERMINATES, EXPIRES OR LAPSES
WITHOUT BEING EXERCISED, OR ANY AWARD IS SETTLED FOR CASH, THE SHARES SUBJECT TO
SUCH AWARDS NOT DELIVERED AS A RESULT THEREOF SHALL AGAIN BE AVAILABLE FOR
AWARDS UNDER THE PLAN.

 

(II)           IF THE EXERCISE PRICE OF ANY OPTION AND/OR THE TAX WITHHOLDING
OBLIGATIONS RELATING TO ANY AWARD ARE SATISFIED BY DELIVERING SHARES TO THE
COMPANY (BY EITHER ACTUAL DELIVERY OR BY ATTESTATION), ONLY THE NUMBER OF SHARES
ISSUED NET OF THE SHARES DELIVERED OR ATTESTED TO SHALL BE DEEMED DELIVERED FOR
PURPOSES OF THE LIMITS SET FORTH IN SECTION 3(A). TO THE EXTENT ANY SHARES
SUBJECT TO AN AWARD ARE WITHHELD TO SATISFY THE EXERCISE PRICE (IN THE CASE OF
AN OPTION) AND/OR THE TAX WITHHOLDING OBLIGATIONS RELATING TO SUCH AWARD, SUCH
SHARES SHALL NOT BE DEEMED TO HAVE BEEN DELIVERED FOR PURPOSES OF THE LIMITS SET
FORTH IN SECTION 3(A).

 


(C)           ADJUSTMENT PROVISION. IN THE EVENT OF A STOCK DIVIDEND, STOCK
SPLIT, REVERSE STOCK SPLIT, SHARE COMBINATION, OR RECAPITALIZATION OR SIMILAR
EVENT AFFECTING THE CAPITAL STRUCTURE OF THE COMPANY (EACH A “SHARE CHANGE”), OR
A MERGER, AMALGAMATION, CONSOLIDATION, ACQUISITION OF PROPERTY OR SHARES,
SEPARATION, SPINOFF, OTHER DISTRIBUTION OF STOCK OR PROPERTY (INCLUDING ANY
EXTRAORDINARY CASH OR STOCK DIVIDEND), REORGANIZATION, STOCK RIGHTS OFFERING,
LIQUIDATION, DISAFFILIATION, OR SIMILAR EVENT AFFECTING THE COMPANY OR ANY OF
ITS SUBSIDIARIES (EACH, A “CORPORATE TRANSACTION”), THE COMMITTEE OR THE BOARD
SHALL MAKE SUCH SUBSTITUTIONS OR ADJUSTMENTS AS IT DEEMS APPROPRIATE AND
EQUITABLE TO (A) THE AGGREGATE NUMBER AND KIND OF SHARES OR OTHER SECURITIES
RESERVED FOR ISSUANCE AND DELIVERY UNDER THE PLAN, (B) THE NUMBER AND KIND OF
SHARES OR OTHER SECURITIES SUBJECT TO OUTSTANDING AWARDS; AND (C) THE EXERCISE
PRICE OF OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS. IN THE CASE OF
CORPORATE TRANSACTIONS, SUCH ADJUSTMENTS MAY INCLUDE, WITHOUT LIMITATION, (1)
THE CANCELLATION OF OUTSTANDING AWARDS IN EXCHANGE FOR PAYMENTS OF CASH,
PROPERTY OR A COMBINATION THEREOF HAVING AN AGGREGATE VALUE EQUAL TO THE VALUE
OF SUCH AWARDS, AS DETERMINED BY THE COMMITTEE OR THE BOARD IN ITS SOLE
DISCRETION (IT BEING UNDERSTOOD THAT IN THE CASE OF A CORPORATE TRANSACTION WITH
RESPECT TO WHICH STOCKHOLDERS OF COMMON STOCK RECEIVE CONSIDERATION OTHER THAN
PUBLICLY TRADED EQUITY SECURITIES OF THE ULTIMATE SURVIVING ENTITY, ANY SUCH
DETERMINATION BY THE COMMITTEE THAT THE VALUE OF AN OPTION OR STOCK APPRECIATION
RIGHT SHALL FOR THIS PURPOSE BE DEEMED TO EQUAL THE EXCESS, IF ANY, OF THE VALUE
OF THE CONSIDERATION BEING PAID FOR EACH SHARE PURSUANT TO SUCH CORPORATE
TRANSACTION OVER THE EXERCISE PRICE OF SUCH OPTION OR STOCK APPRECIATION RIGHT
SHALL CONCLUSIVELY BE DEEMED VALID); (2) THE SUBSTITUTION OF OTHER PROPERTY
(INCLUDING, WITHOUT LIMITATION, CASH OR OTHER SECURITIES OF THE COMPANY AND
SECURITIES OF ENTITIES OTHER THAN THE COMPANY) FOR THE SHARES SUBJECT TO
OUTSTANDING AWARDS; AND (3) IN CONNECTION WITH ANY DISAFFILIATION, ARRANGING FOR
THE ASSUMPTION OF AWARDS, OR REPLACEMENT OF AWARDS WITH NEW

 

6

--------------------------------------------------------------------------------


 


AWARDS BASED ON OTHER PROPERTY OR OTHER SECURITIES (INCLUDING, WITHOUT
LIMITATION, OTHER SECURITIES OF THE COMPANY AND SECURITIES OF ENTITIES OTHER
THAN THE COMPANY), BY THE AFFECTED SUBSIDIARY, AFFILIATE, OR DIVISION OR BY THE
ENTITY THAT CONTROLS SUCH SUBSIDIARY, AFFILIATE, OR DIVISION FOLLOWING SUCH
DISAFFILIATION (AS WELL AS ANY CORRESPONDING ADJUSTMENTS TO AWARDS THAT REMAIN
BASED UPON COMPANY SECURITIES).


 


(D)           SECTION 409A. NOTWITHSTANDING THE FOREGOING:  (I) ANY ADJUSTMENTS
MADE PURSUANT TO SECTION 3(C) TO AWARDS THAT ARE CONSIDERED “DEFERRED
COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE CODE SHALL BE MADE IN
COMPLIANCE WITH THE REQUIREMENTS OF SECTION 409A OF THE CODE; (II) ANY
ADJUSTMENTS MADE PURSUANT TO SECTION 3(C) TO AWARDS THAT ARE NOT CONSIDERED
“DEFERRED COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE SHALL BE MADE IN
SUCH A MANNER AS TO ENSURE THAT AFTER SUCH ADJUSTMENT, THE AWARDS EITHER (A)
CONTINUE NOT TO BE SUBJECT TO SECTION 409A OF THE CODE OR (B) COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE; AND (III) IN ANY EVENT, NEITHER THE
COMMITTEE NOR THE BOARD SHALL HAVE THE AUTHORITY TO MAKE ANY ADJUSTMENTS
PURSUANT TO SECTION 3(C) TO THE EXTENT THE EXISTENCE OF SUCH AUTHORITY WOULD
CAUSE AN AWARD THAT IS NOT INTENDED TO BE SUBJECT TO SECTION 409A OF THE CODE AT
THE GRANT DATE TO BE SUBJECT THERETO.


 


SECTION 4.                 ELIGIBILITY


 

Awards may be granted under the Plan to Eligible Individuals; provided, however,
that Incentive Stock Options may be granted only to employees of the Company and
its subsidiaries or parent corporation (within the meaning of Section 424(f) of
the Code).

 


SECTION 5.                 OPTIONS AND STOCK APPRECIATION RIGHTS


 


(A)           OPTIONS. OPTIONS TO PURCHASE SHARES UNDER THE PLAN MAY BE GRANTED
ON SUCH TERMS AND IN SUCH FORM AS THE COMMITTEE MAY FROM TIME TO TIME DETERMINE
IN ITS SOLE DISCRETION, WHICH SHALL NOT BE INCONSISTENT WITH THE PROVISIONS OF
THE PLAN, BUT WHICH NEED NOT BE IDENTICAL FROM OPTION TO OPTION. OPTIONS MAY BE
OF TWO TYPES:  INCENTIVE STOCK OPTIONS AND NONQUALIFIED OPTIONS. THE AWARD
AGREEMENT FOR AN OPTION SHALL INDICATE WHETHER THE OPTION IS INTENDED TO BE AN
INCENTIVE STOCK OPTION OR A NONQUALIFIED OPTION.


 


(B)           STOCK APPRECIATION RIGHTS. STOCK APPRECIATION RIGHTS UNDER THE
PLAN MAY BE GRANTED ON SUCH TERMS AND IN SUCH FORM AS THE COMMITTEE MAY FROM
TIME TO TIME DETERMINE IN ITS SOLE DISCRETION, WHICH SHALL NOT BE INCONSISTENT
WITH THE PROVISIONS OF THE PLAN, BUT WHICH NEED NOT BE IDENTICAL FROM STOCK
APPRECIATION RIGHT TO STOCK APPRECIATION RIGHT. STOCK APPRECIATION RIGHTS MAY BE
GRANTED AS “TANDEM SARS,” WHICH ARE GRANTED IN CONJUNCTION WITH AN OPTION, OR
“FREE-STANDING SARS,” WHICH ARE NOT GRANTED IN CONJUNCTION WITH AN OPTION. UPON
THE EXERCISE OF A STOCK APPRECIATION RIGHT, THE PARTICIPANT SHALL BE ENTITLED TO
RECEIVE AN AMOUNT IN CASH, SHARES, OR BOTH, IN VALUE EQUAL TO THE PRODUCT OF (I)
THE EXCESS OF THE FAIR MARKET VALUE OF ONE SHARE OVER THE EXERCISE PRICE OF THE
APPLICABLE STOCK APPRECIATION RIGHT, MULTIPLIED BY (II) THE NUMBER OF SHARES IN
RESPECT OF WHICH THE STOCK APPRECIATION RIGHT HAS BEEN EXERCISED. THE APPLICABLE
AWARD AGREEMENT SHALL SPECIFY WHETHER SUCH PAYMENT IS TO BE

 

7

--------------------------------------------------------------------------------


 


MADE IN CASH OR COMMON STOCK OR BOTH, OR SHALL RESERVE TO THE COMMITTEE OR THE
PARTICIPANT THE RIGHT TO MAKE THAT DETERMINATION PRIOR TO OR UPON THE EXERCISE
OF THE STOCK APPRECIATION RIGHT.


 


(C)           TANDEM SARS. A TANDEM SAR MAY BE GRANTED AT THE GRANT DATE OF THE
RELATED OPTION OR, IN THE CASE OF A RELATED NONQUALIFIED OPTION, AT ANY TIME
AFTER THE GRANT DATE THEREOF WHILE THE RELATED OPTION REMAINS OUTSTANDING. A
TANDEM SAR SHALL BE EXERCISABLE ONLY AT SUCH TIME OR TIMES AND TO THE EXTENT
THAT THE RELATED OPTION IS EXERCISABLE IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 5, AND SHALL HAVE THE SAME EXERCISE PRICE AS THE RELATED OPTION. A
TANDEM SAR SHALL TERMINATE OR BE FORFEITED UPON THE EXERCISE OR FORFEITURE OF
THE RELATED OPTION, AND THE RELATED OPTION SHALL TERMINATE OR BE FORFEITED UPON
THE EXERCISE OR FORFEITURE OF THE TANDEM SAR.


 


(D)           EXERCISE PRICE. THE EXERCISE PRICE PER SHARE SUBJECT TO AN OPTION
OR FREE-STANDING SAR SHALL BE DETERMINED BY THE COMMITTEE AND SET FORTH IN THE
APPLICABLE AWARD AGREEMENT, AND SHALL NOT BE LESS THAN THE FAIR MARKET VALUE OF
A SHARE OF THE COMMON STOCK ON THE APPLICABLE GRANT DATE. IN NO EVENT MAY ANY
OPTION OR FREE-STANDING SAR GRANTED UNDER THE PLAN BE AMENDED, OTHER THAN
PURSUANT TO SECTION 3(C), TO DECREASE THE EXERCISE PRICE THEREOF, BE CANCELLED
IN CONJUNCTION WITH THE GRANT OF ANY NEW OPTION OR FREE-STANDING SAR WITH A
LOWER EXERCISE PRICE, OR OTHERWISE BE SUBJECT TO ANY ACTION THAT WOULD BE
TREATED, FOR ACCOUNTING PURPOSES, AS A “REPRICING” OF SUCH OPTION OR
FREE-STANDING SAR, UNLESS SUCH AMENDMENT, CANCELLATION, OR ACTION IS APPROVED BY
THE COMPANY’S STOCKHOLDERS.


 


(E)           TERM. THE TERM OF EACH OPTION AND EACH FREE-STANDING SAR SHALL BE
FIXED BY THE COMMITTEE, BUT SHALL NOT EXCEED TEN YEARS FROM THE GRANT DATE IN
THE CASE OF AN INCENTIVE STOCK OPTION.


 


(F)            VESTING AND EXERCISABILITY. EXCEPT AS OTHERWISE PROVIDED HEREIN,
OPTIONS AND FREE-STANDING SARS SHALL BE EXERCISABLE AT SUCH TIME OR TIMES AND
SUBJECT TO SUCH TERMS AND CONDITIONS AS SHALL BE DETERMINED BY THE COMMITTEE. IF
THE COMMITTEE PROVIDES THAT ANY OPTION OR FREE-STANDING SAR WILL BECOME
EXERCISABLE ONLY IN INSTALLMENTS, THE COMMITTEE MAY AT ANY TIME WAIVE SUCH
INSTALLMENT EXERCISE PROVISIONS, IN WHOLE OR IN PART, BASED ON SUCH FACTORS AS
THE COMMITTEE MAY DETERMINE. IN ADDITION, THE COMMITTEE MAY AT ANY TIME
ACCELERATE THE EXERCISABILITY OF ANY OPTION OR FREE-STANDING SAR.


 


(G)           METHOD OF EXERCISE. SUBJECT TO THE PROVISIONS OF THIS SECTION 5,
OPTIONS AND FREE-STANDING SARS MAY BE EXERCISED, IN WHOLE OR IN PART, AT ANY
TIME DURING THE APPLICABLE TERM BY GIVING WRITTEN NOTICE OF EXERCISE TO THE
COMPANY SPECIFYING THE NUMBER OF SHARES AS TO WHICH THE OPTION OR FREE-STANDING
SAR IS BEING EXERCISED; PROVIDED, HOWEVER, THAT, UNLESS OTHERWISE PERMITTED BY
THE COMMITTEE, ANY SUCH EXERCISE MUST BE WITH RESPECT TO A PORTION OF THE
APPLICABLE OPTION OR FREE-STANDING SAR RELATING TO NO LESS THAN THE LESSER OF
THE NUMBER OF SHARES THEN SUBJECT TO SUCH OPTION OR FREE-STANDING SAR OR 50
SHARES. IN THE CASE OF THE EXERCISE OF AN OPTION, SUCH NOTICE SHALL BE
ACCOMPANIED BY PAYMENT IN FULL OF THE PURCHASE PRICE (WHICH SHALL EQUAL THE
PRODUCT OF SUCH NUMBER OF SHARES MULTIPLIED BY THE APPLICABLE EXERCISE PRICE) BY
CERTIFIED OR BANK CHECK OR SUCH OTHER INSTRUMENT AS THE COMPANY MAY ACCEPT. IF
APPROVED BY THE COMMITTEE, PAYMENT, IN FULL OR IN PART, MAY ALSO BE MADE AS
FOLLOWS:

 

8

--------------------------------------------------------------------------------


 

(I)            PAYMENTS MAY BE MADE IN THE FORM OF UNRESTRICTED SHARES (BY
DELIVERY OF SUCH SHARES OR BY ATTESTATION) OF THE SAME CLASS AS THE COMMON STOCK
SUBJECT TO THE OPTION ALREADY OWNED BY THE PARTICIPANT (BASED ON THE FAIR MARKET
VALUE OF THE COMMON STOCK ON THE DATE THE OPTION IS EXERCISED); PROVIDED,
HOWEVER, THAT, IN THE CASE OF AN INCENTIVE STOCK OPTION, THE RIGHT TO MAKE A
PAYMENT IN THE FORM OF ALREADY OWNED SHARES OF THE SAME CLASS AS THE COMMON
STOCK SUBJECT TO THE OPTION MAY BE AUTHORIZED ONLY AT THE TIME THE OPTION IS
GRANTED AND, PROVIDED, FURTHER, THAT ALREADY OWNED SHARES MUST HAVE BEEN EITHER
HELD BY THE PARTICIPANT FOR AT LEAST SIX MONTHS AT THE TIME OF EXERCISE OR
PURCHASED ON THE OPEN MARKET.

 

(II)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, PAYMENT MAY BE MADE BY
DELIVERING A PROPERLY EXECUTED EXERCISE NOTICE TO THE COMPANY, TOGETHER WITH A
COPY OF IRREVOCABLE INSTRUCTIONS TO A BROKER TO DELIVER PROMPTLY TO THE COMPANY
THE AMOUNT OF SALE OR LOAN PROCEEDS NECESSARY TO PAY THE PURCHASE PRICE, AND, IF
REQUESTED, THE AMOUNT OF ANY FEDERAL, STATE, LOCAL OR FOREIGN WITHHOLDING TAXES.
TO FACILITATE THE FOREGOING, THE COMPANY MAY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ENTER INTO AGREEMENTS FOR COORDINATED PROCEDURES WITH ONE OR
MORE BROKERAGE FIRMS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMMITTEE
MAY ALSO PROVIDE FOR COMPANY LOANS TO BE MADE FOR PURPOSES OF THE EXERCISE OF
OPTIONS.

 

(III)          PAYMENT MAY BE MADE BY INSTRUCTING THE COMMITTEE TO WITHHOLD A
NUMBER OF SHARES HAVING A FAIR MARKET VALUE (BASED ON THE FAIR MARKET VALUE OF
THE COMMON STOCK ON THE DATE THE APPLICABLE OPTION IS EXERCISED) EQUAL TO THE
PRODUCT OF (A) THE EXERCISE PRICE MULTIPLIED BY (B) THE NUMBER OF SHARES IN
RESPECT OF WHICH THE OPTION SHALL HAVE BEEN EXERCISED.

 


(H)           DELIVERY; RIGHTS OF STOCKHOLDERS. NO SHARES SHALL BE DELIVERED
PURSUANT TO THE EXERCISE OF AN OPTION UNTIL THE EXERCISE PRICE THEREFOR HAS BEEN
FULLY PAID AND APPLICABLE TAXES HAVE BEEN WITHHELD. SUBJECT TO SECTION 14(E),
THE APPLICABLE PARTICIPANT SHALL HAVE ALL OF THE RIGHTS OF A STOCKHOLDER OF THE
COMPANY HOLDING THE CLASS OR SERIES OF COMMON STOCK THAT IS SUBJECT TO THE
OPTION OR STOCK APPRECIATION RIGHT (INCLUDING, IF APPLICABLE, THE RIGHT TO VOTE
THE APPLICABLE SHARES AND THE RIGHT TO RECEIVE DIVIDENDS), WHEN THE PARTICIPANT
(I) HAS GIVEN WRITTEN NOTICE OF EXERCISE, (II) IF REQUESTED, HAS GIVEN THE
REPRESENTATION DESCRIBED IN SECTION 14(A), (III) IN THE CASE OF AN OPTION, HAS
PAID IN FULL FOR SUCH SHARES, AND (IV) HAS BEEN ENTERED INTO THE COMPANY’S
REGISTER OF MEMBERS WITH RESPECT TO SUCH SHARES.


 


(I)           TERMINATIONS OF EMPLOYMENT. SUBJECT TO SECTION 9(C) AND THE LAST
PARAGRAPH HEREOF, A PARTICIPANT’S OPTIONS AND STOCK APPRECIATION RIGHTS SHALL BE
FORFEITED UPON SUCH PARTICIPANT’S TERMINATION OF EMPLOYMENT, EXCEPT AS SET FORTH
BELOW:


 

(I)            UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT BY REASON OF
DEATH, ANY OPTION OR STOCK APPRECIATION RIGHT HELD BY THE PARTICIPANT THAT WAS
EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT MAY BE EXERCISED AT
ANY TIME UNTIL THE EARLIER OF (A) THE FIRST ANNIVERSARY OF THE DATE OF SUCH
DEATH AND (B) THE EXPIRATION OF THE TERM THEREOF;

 

9

--------------------------------------------------------------------------------


 

(II)           UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT BY REASON OF
DISABILITY, ANY OPTION OR STOCK APPRECIATION RIGHT HELD BY THE PARTICIPANT THAT
WAS EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT MAY BE
EXERCISED AT ANY TIME UNTIL THE EARLIER OF (A) THE THIRD ANNIVERSARY OF SUCH
TERMINATION OF EMPLOYMENT AND (B) THE EXPIRATION OF THE TERM THEREOF;

 

(III)          UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT BY REASON OF
RETIREMENT, ANY OPTION OR STOCK APPRECIATION RIGHT HELD BY THE PARTICIPANT THAT
WAS EXERCISABLE IMMEDIATELY BEFORE THE TERMINATION OF EMPLOYMENT MAY BE
EXERCISED AT ANY TIME UNTIL THE EARLIER OF (A) THE FIFTH ANNIVERSARY OF SUCH
TERMINATION OF EMPLOYMENT AND (B) THE EXPIRATION OF THE TERM THEREOF;

 

(IV)          UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR CAUSE, ANY
OPTION OR STOCK APPRECIATION RIGHT HELD BY THE PARTICIPANT SHALL BE FORFEITED,
EFFECTIVE AS OF SUCH TERMINATION OF EMPLOYMENT;

 

(V)           UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON
OTHER THAN DEATH, DISABILITY, RETIREMENT OR FOR CAUSE, ANY OPTION OR STOCK
APPRECIATION RIGHT HELD BY THE PARTICIPANT THAT WAS EXERCISABLE IMMEDIATELY
BEFORE THE TERMINATION OF EMPLOYMENT MAY BE EXERCISED AT ANY TIME UNTIL THE
EARLIER OF (A) THE 90TH DAY FOLLOWING SUCH TERMINATION OF EMPLOYMENT AND (B)
EXPIRATION OF THE TERM THEREOF; AND

 

(VI)          NOTWITHSTANDING THE ABOVE PROVISIONS OF THIS SECTION 5(I), IF A
PARTICIPANT DIES AFTER SUCH PARTICIPANT’S TERMINATION OF EMPLOYMENT BUT WHILE
ANY OPTION OR STOCK APPRECIATION RIGHT REMAINS EXERCISABLE AS SET FORTH ABOVE,
SUCH OPTION OR STOCK APPRECIATION RIGHT MAY BE EXERCISED AT ANY TIME UNTIL THE
LATER OF (A) THE EARLIER OF (1) THE FIRST ANNIVERSARY OF THE DATE OF SUCH DEATH
AND (2) EXPIRATION OF THE TERM THEREOF AND (B) THE LAST DATE ON WHICH SUCH
OPTION OR STOCK APPRECIATION RIGHT WOULD HAVE BEEN EXERCISABLE, ABSENT THIS
SECTION 5(I)(VI).

 

Notwithstanding the foregoing, the Committee shall have the power, in its
discretion, to apply different rules concerning the consequences of a
Termination of Employment; provided, however, that if such rules are less
favorable to the Participant than those set forth above, such rules shall be set
forth in the applicable Award Agreement.

 


SECTION 6.                 RESTRICTED STOCK


 


(A)           NATURE OF AWARDS AND CERTIFICATES. SHARES OF RESTRICTED STOCK ARE
ACTUAL SHARES ISSUED TO A PARTICIPANT, AND SHALL BE EVIDENCED IN SUCH MANNER AS
THE COMMITTEE MAY DEEM APPROPRIATE, INCLUDING BOOK-ENTRY REGISTRATION OR
ISSUANCE OF ONE OR MORE STOCK CERTIFICATES. ANY CERTIFICATE ISSUED IN RESPECT OF
SHARES OF RESTRICTED STOCK SHALL BE REGISTERED IN THE NAME OF THE APPLICABLE
PARTICIPANT AND SHALL BEAR AN APPROPRIATE LEGEND REFERRING TO THE TERMS,
CONDITIONS, AND RESTRICTIONS APPLICABLE TO SUCH AWARD, SUBSTANTIALLY IN THE
FOLLOWING FORM:

 

10

--------------------------------------------------------------------------------


 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
KBW, Inc. 2006 Stock Incentive Plan and an Award Agreement, as well as the terms
and conditions of applicable law. Copies of such Plan and Agreement are on file
at the offices of KBW, Inc.”

 

The Committee may require that the certificates evidencing title of such shares
be held in custody by the Company until the restrictions thereon shall have
lapsed and that, as a condition of any Award of Restricted Stock, the applicable
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Award.

 


(B)           TERMS AND CONDITIONS. SHARES OF RESTRICTED STOCK SHALL BE SUBJECT
TO THE FOLLOWING TERMS AND CONDITIONS:


 

(I)            THE COMMITTEE MAY CONDITION THE GRANT OR VESTING OF AN AWARD OF
RESTRICTED STOCK UPON THE ATTAINMENT OF PERFORMANCE GOALS OR UPON THE CONTINUED
SERVICE OF THE APPLICABLE PARTICIPANT. THE CONDITIONS FOR GRANT OR VESTING AND
THE OTHER PROVISIONS OF RESTRICTED STOCK AWARDS (INCLUDING WITHOUT LIMITATION
ANY APPLICABLE PERFORMANCE GOALS) NEED NOT BE THE SAME WITH RESPECT TO EACH
RECIPIENT. THE COMMITTEE MAY AT ANY TIME, IN ITS SOLE DISCRETION, ACCELERATE OR
WAIVE, IN WHOLE OR IN PART, ANY OF THE FOREGOING RESTRICTIONS.

 

(II)           SUBJECT TO THE PROVISIONS OF THE PLAN AND THE APPLICABLE AWARD
AGREEMENT, DURING THE PERIOD, IF ANY, SET BY THE COMMITTEE, COMMENCING WITH THE
DATE OF SUCH RESTRICTED STOCK AWARD FOR WHICH SUCH PARTICIPANT’S CONTINUED
SERVICE IS REQUIRED (THE “RESTRICTION PERIOD”), AND UNTIL THE LATER OF (A) THE
EXPIRATION OF THE RESTRICTION PERIOD AND (B) THE DATE THE APPLICABLE PERFORMANCE
GOALS (IF ANY) ARE SATISFIED, THE PARTICIPANT SHALL NOT BE PERMITTED TO SELL,
ASSIGN, TRANSFER, PLEDGE OR OTHERWISE ENCUMBER SHARES OF RESTRICTED STOCK.

 

(III)          EXCEPT AS PROVIDED IN THIS SECTION 6 AND IN THE APPLICABLE AWARD
AGREEMENT, THE APPLICABLE PARTICIPANT SHALL HAVE, WITH RESPECT TO THE SHARES OF
RESTRICTED STOCK, ALL OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY HOLDING THE
CLASS OR SERIES OF COMMON STOCK THAT IS THE SUBJECT OF THE RESTRICTED STOCK,
INCLUDING, IF APPLICABLE, THE RIGHT TO VOTE THE SHARES AND THE RIGHT TO RECEIVE
ANY CASH DIVIDENDS. IF SO DETERMINED BY THE COMMITTEE IN THE APPLICABLE AWARD
AGREEMENT AND SUBJECT TO SECTION 14(F), (A) CASH DIVIDENDS ON THE CLASS OR
SERIES OF COMMON STOCK THAT IS THE SUBJECT OF THE RESTRICTED STOCK AWARD SHALL
BE AUTOMATICALLY DEFERRED AND REINVESTED IN ADDITIONAL RESTRICTED STOCK, HELD
SUBJECT TO THE VESTING OF THE UNDERLYING RESTRICTED STOCK, AND (B) SUBJECT TO
ANY ADJUSTMENT PURSUANT TO SECTION 3(C), DIVIDENDS PAYABLE IN COMMON STOCK SHALL
BE PAID IN THE FORM OF RESTRICTED STOCK OF THE SAME CLASS AS THE COMMON STOCK
WITH WHICH SUCH DIVIDEND WAS PAID, HELD SUBJECT TO THE VESTING OF THE UNDERLYING
RESTRICTED STOCK.

 

(IV)          EXCEPT AS OTHERWISE SET FORTH IN THE APPLICABLE AWARD AGREEMENT,
UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON DURING THE
RESTRICTION PERIOD OR

 

11

--------------------------------------------------------------------------------


 

BEFORE THE APPLICABLE PERFORMANCE GOALS ARE SATISFIED, ALL SHARES OF RESTRICTED
STOCK STILL SUBJECT TO RESTRICTION SHALL BE FORFEITED BY SUCH PARTICIPANT;
PROVIDED, HOWEVER, THAT THE COMMITTEE SHALL HAVE THE DISCRETION TO WAIVE, IN
WHOLE OR IN PART, ANY OR ALL REMAINING RESTRICTIONS WITH RESPECT TO ANY OR ALL
OF SUCH PARTICIPANT’S SHARES OF RESTRICTED STOCK.

 

(V)           IF AND WHEN ANY APPLICABLE PERFORMANCE GOALS ARE SATISFIED AND THE
RESTRICTION PERIOD EXPIRES WITHOUT A PRIOR FORFEITURE OF THE SHARES OF
RESTRICTED STOCK FOR WHICH LEGENDED CERTIFICATES HAVE BEEN ISSUED, UNLEGENDED
CERTIFICATES FOR SUCH SHARES SHALL BE DELIVERED TO THE PARTICIPANT UPON
SURRENDER OF THE LEGENDED CERTIFICATES.

 


SECTION 7.                 STOCK UNITS


 


(A)           NATURE OF AWARD. STOCK UNITS ARE AWARDS DENOMINATED IN SHARES THAT
WILL BE SETTLED, SUBJECT TO THE TERMS AND CONDITIONS OF THE STOCK UNITS, EITHER
BY DELIVERY OF SHARES TO THE PARTICIPANT OR BY THE PAYMENT OF CASH BASED UPON
THE FAIR MARKET VALUE OF A SPECIFIED NUMBER OF SHARES.


 


(B)           TERMS AND CONDITIONS. STOCK UNITS SHALL BE SUBJECT TO THE
FOLLOWING TERMS AND CONDITIONS:


 

(I)            THE COMMITTEE MAY CONDITION THE VESTING OF STOCK UNITS UPON THE
ATTAINMENT OF PERFORMANCE GOAL OR UPON THE CONTINUED SERVICE OF THE PARTICIPANT.
THE CONDITIONS FOR GRANT OR VESTING AND THE OTHER PROVISIONS OF STOCK UNIT
AWARDS (INCLUDING WITHOUT LIMITATION ANY APPLICABLE PERFORMANCE GOALS) NEED NOT
BE THE SAME WITH RESPECT TO EACH RECIPIENT. THE COMMITTEE MAY AT ANY TIME, IN
ITS SOLE DISCRETION, ACCELERATE OR WAIVE, IN WHOLE OR IN PART, ANY OF THE
FOREGOING RESTRICTIONS. AN AWARD OF STOCK UNITS SHALL BE SETTLED AS AND WHEN THE
STOCK UNITS VEST OR AT A LATER TIME SPECIFIED BY THE COMMITTEE OR IN ACCORDANCE
WITH AN ELECTION OF THE PARTICIPANT, IF THE COMMITTEE SO PERMITS.

 

(II)           SUBJECT TO THE PROVISIONS OF THE PLAN AND THE APPLICABLE AWARD
AGREEMENT, DURING THE PERIOD, IF ANY, SET BY THE COMMITTEE, COMMENCING WITH THE
DATE OF SUCH STOCK UNIT AWARD FOR WHICH SUCH PARTICIPANT’S CONTINUED SERVICE IS
REQUIRED (THE “STOCK UNIT RESTRICTION PERIOD”), AND UNTIL THE LATER OF (A) THE
EXPIRATION OF THE STOCK UNIT RESTRICTION PERIOD AND (B) THE DATE THE APPLICABLE
PERFORMANCE GOALS (IF ANY) ARE SATISFIED, THE PARTICIPANT SHALL NOT BE PERMITTED
TO SELL, ASSIGN, TRANSFER, PLEDGE OR OTHERWISE ENCUMBER STOCK UNITS.

 

(III)          THE AWARD AGREEMENT FOR STOCK UNITS SHALL SPECIFY WHETHER, TO
WHAT EXTENT AND ON WHAT TERMS AND CONDITIONS THE APPLICABLE PARTICIPANT SHALL BE
ENTITLED TO RECEIVE CURRENT OR DEFERRED PAYMENTS OF CASH, COMMON STOCK OR OTHER
PROPERTY CORRESPONDING TO THE DIVIDENDS PAYABLE ON THE COMMON STOCK (SUBJECT TO
SECTION 14(F) BELOW).

 

12

--------------------------------------------------------------------------------


 

(IV)          EXCEPT AS OTHERWISE SET FORTH IN THE APPLICABLE AWARD AGREEMENT,
UPON A PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON DURING THE STOCK
UNIT RESTRICTION PERIOD OR BEFORE THE APPLICABLE PERFORMANCE GOALS ARE
SATISFIED, ALL STOCK UNITS STILL SUBJECT TO RESTRICTION SHALL BE FORFEITED BY
SUCH PARTICIPANT; PROVIDED, HOWEVER, THAT THE COMMITTEE SHALL HAVE THE
DISCRETION TO WAIVE, IN WHOLE OR IN PART, ANY OR ALL REMAINING RESTRICTIONS WITH
RESPECT TO ANY OR ALL OF SUCH PARTICIPANT’S STOCK UNITS.

 


SECTION 8.                 OTHER EQUITY-BASED AWARDS


 

Other Awards of Common Stock and other Awards that are valued in whole or in
part by reference to, or are otherwise based upon, Common Stock, including
(without limitation), unrestricted stock, dividend equivalents, and convertible
debentures, may be granted under the Plan.

 


SECTION 9.                 CHANGE IN CONTROL PROVISIONS


 


(A)           IMPACT OF EVENT. IN THE EVENT OF A CHANGE IN CONTROL (AS DEFINED
BELOW), EXCEPT TO THE EXTENT THE COMMITTEE SPECIFICALLY ESTABLISHES OTHERWISE
FOR A PARTICULAR AWARD, AND EXCEPT AS PROVIDED IN SECTION 3(D) AND IN SECTION
9(D), IMMEDIATELY UPON THE OCCURRENCE OF A CHANGE IN CONTROL:


 

(I)            ANY OPTIONS AND STOCK APPRECIATION RIGHTS OUTSTANDING WHICH ARE
NOT THEN EXERCISABLE AND VESTED SHALL BECOME FULLY EXERCISABLE AND VESTED;

 

(II)           THE RESTRICTIONS APPLICABLE TO ANY RESTRICTED STOCK SHALL LAPSE,
AND SUCH RESTRICTED STOCK SHALL BECOME FREE OF ALL RESTRICTIONS AND BECOME FULLY
VESTED AND TRANSFERABLE;

 

(III)          ALL STOCK UNITS SHALL VEST IN FULL AND BE IMMEDIATELY SETTLED;
AND

 

(IV)          THE COMMITTEE MAY ALSO MAKE ADDITIONAL ADJUSTMENTS AND/OR
SETTLEMENTS OF OUTSTANDING AWARDS AS IT DEEMS APPROPRIATE AND CONSISTENT WITH
THE PLAN’S PURPOSES.

 


(B)         DEFINITION OF CHANGE IN CONTROL. FOR PURPOSES OF THE PLAN, A “CHANGE
IN CONTROL” SHALL MEAN ANY OF THE FOLLOWING EVENTS:


 

(I)            ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF SECTION
13(D)(3) OR 14(D)(2) OF THE EXCHANGE ACT (A “PERSON”) BECOMES THE BENEFICIAL
OWNER (WITHIN THE MEANING OF RULE 13D 3 PROMULGATED UNDER THE EXCHANGE ACT) OF
20% OR MORE OF EITHER (A) THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE
COMPANY (THE “OUTSTANDING COMPANY COMMON STOCK”) OR (B) THE COMBINED VOTING
POWER OF THE THEN-OUTSTANDING VOTING SECURITIES OF THE COMPANY ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS (THE “OUTSTANDING COMPANY VOTING
SECURITIES”); PROVIDED, HOWEVER, THAT, FOR PURPOSES OF THIS SECTION 9(B), THE
FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE IN CONTROL:  (A)

 

13

--------------------------------------------------------------------------------


 

ANY ACQUISITION DIRECTLY FROM THE COMPANY, (B) ANY ACQUISITION BY THE COMPANY,
(C) ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY OF ITS AFFILIATES OR SUBSIDIARIES OR (D) ANY
ACQUISITION PURSUANT TO A TRANSACTION THAT COMPLIES WITH SECTIONS 9(B)(III)(A),
9(B)(III)(B) AND 9(B)(III)(C);

 

(II)           ANY TIME AT WHICH INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL
BECOMING A DIRECTOR SUBSEQUENT TO EFFECTIVE DATE WHOSE ELECTION, OR NOMINATION
FOR ELECTION BY THE COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A
MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL BE
CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD, BUT
EXCLUDING, FOR THIS PURPOSE, ANY SUCH INDIVIDUAL WHOSE INITIAL ASSUMPTION OF
OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED ELECTION CONTEST WITH
RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER ACTUAL OR THREATENED
SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A PERSON OTHER THAN THE
BOARD;

 

(III)          CONSUMMATION OF A REORGANIZATION, MERGER, STATUTORY SHARE
EXCHANGE OR CONSOLIDATION OR SIMILAR TRANSACTION INVOLVING THE COMPANY OR ANY OF
ITS SUBSIDIARIES, A SALE OR OTHER DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY, OR THE ACQUISITION OF ASSETS OR STOCK OF ANOTHER ENTITY
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES (EACH, A “BUSINESS COMBINATION”), IN
EACH CASE UNLESS, FOLLOWING SUCH BUSINESS COMBINATION, (A) ALL OR SUBSTANTIALLY
ALL OF THE INDIVIDUALS AND ENTITIES THAT WERE THE BENEFICIAL OWNERS OF THE
OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY VOTING SECURITIES
IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR
INDIRECTLY, MORE THAN 50% OF THE THEN-OUTSTANDING SHARES OF COMMON STOCK (OR,
FOR A NON-CORPORATE ENTITY, EQUIVALENT SECURITIES) AND THE COMBINED VOTING POWER
OF THE THEN-OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS (OR, FOR A NON-CORPORATE ENTITY, EQUIVALENT GOVERNING
BODY), AS THE CASE MAY BE, OF THE ENTITY RESULTING FROM SUCH BUSINESS
COMBINATION (INCLUDING, WITHOUT LIMITATION, AN ENTITY THAT, AS A RESULT OF SUCH
TRANSACTION, OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S
ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP IMMEDIATELY PRIOR TO SUCH BUSINESS
COMBINATION OF THE OUTSTANDING COMPANY COMMON STOCK AND THE OUTSTANDING COMPANY
VOTING SECURITIES, AS THE CASE MAY BE, (B) NO PERSON (EXCLUDING ANY CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR ANY EMPLOYEE BENEFIT PLAN (OR
RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 20% OR MORE OF,
RESPECTIVELY, THE THEN-OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE
THEN-OUTSTANDING VOTING SECURITIES OF SUCH CORPORATION, EXCEPT TO THE EXTENT
THAT SUCH OWNERSHIP EXISTED PRIOR TO THE BUSINESS COMBINATION, AND (C)
INDIVIDUALS WHO WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION
OF THE INITIAL AGREEMENT OR OF THE ACTION OF THE BOARD PROVIDING FOR SUCH
BUSINESS COMBINATION CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD
OF DIRECTORS (OR,

 

14

--------------------------------------------------------------------------------


 

FOR A NON-CORPORATE ENTITY, EQUIVALENT GOVERNING BODY) OF THE ENTITY RESULTING
FROM SUCH BUSINESS COMBINATION; OR

 

(IV)          APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF A COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

 


(C)           SPECIAL CHANGE IN CONTROL POST-TERMINATION EXERCISE RIGHTS. UNLESS
OTHERWISE PROVIDED IN THE APPLICABLE AWARD AGREEMENT, NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN TO THE CONTRARY, UPON THE TERMINATION OF EMPLOYMENT OF A
PARTICIPANT, OTHER THAN FOR CAUSE, DURING THE 24-MONTH PERIOD FOLLOWING A CHANGE
IN CONTROL, ANY OPTION OR STOCK APPRECIATION RIGHT HELD BY THE PARTICIPANT AS OF
THE DATE OF THE CHANGE IN CONTROL THAT REMAINS OUTSTANDING AS OF THE DATE OF
SUCH TERMINATION OF EMPLOYMENT MAY THEREAFTER BE EXERCISED, UNTIL THE LATER OF
(I) THE LAST DATE ON WHICH SUCH OPTION OR STOCK APPRECIATION RIGHT WOULD BE
EXERCISABLE IN THE ABSENCE OF THIS SECTION 9(C) AND (II) THE EARLIER OF (A) THE
THIRD ANNIVERSARY OF SUCH CHANGE IN CONTROL AND (B) EXPIRATION OF THE TERM OF
SUCH OPTION.


 


(D)           NOTWITHSTANDING THE FOREGOING, IF ANY AWARD IS SUBJECT TO SECTION
409A OF THE CODE, THIS SECTION 9 SHALL BE APPLICABLE ONLY TO THE EXTENT
SPECIFICALLY PROVIDED IN THE AWARD AGREEMENT AND PERMITTED PURSUANT TO SECTION
11.

 


SECTION 10.               SECTION 16(B)


 

The provisions of the Plan are intended to ensure that no transaction under the
Plan is subject to (and not exempt from) the short-swing recovery rules of
Section 16(b) of the Exchange Act (“Section 16(b)”). Accordingly, the
composition of the Committee shall be subject to such limitations as the Board
deems appropriate to permit transactions pursuant to the Plan to be exempt
(pursuant to Rule 16b-3 promulgated under the Exchange Act) from Section 16(b),
and no delegation of authority by the Committee shall be permitted if such
delegation would cause any such transaction to be subject to (and not exempt
from) Section 16(b).

 


SECTION 11.               SECTION 409A OF THE CODE


 


(A)           IT IS THE INTENTION OF THE COMPANY THAT NO AWARD SHALL BE
“DEFERRED COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE, UNLESS AND TO THE
EXTENT THAT THE COMMITTEE SPECIFICALLY DETERMINES OTHERWISE AS PROVIDED BELOW,
AND THE PLAN AND THE TERMS AND CONDITIONS OF ALL AWARDS SHALL BE INTERPRETED
ACCORDINGLY.


 


(B)           THE TERMS AND CONDITIONS GOVERNING ANY AWARDS THAT THE COMMITTEE
DETERMINES WILL BE SUBJECT TO SECTION 409A OF THE CODE, INCLUDING ANY RULES FOR
ELECTIVE OR MANDATORY DEFERRAL OF THE DELIVERY OF CASH OR SHARES OF COMMON STOCK
PURSUANT THERETO AND ANY RULES REGARDING TREATMENT OF SUCH AWARDS IN THE EVENT
OF A CHANGE IN CONTROL, SHALL BE SET FORTH IN THE APPLICABLE AWARD AGREEMENT,
AND SHALL COMPLY IN ALL RESPECTS WITH SECTION 409A OF THE CODE.

 

15

--------------------------------------------------------------------------------


 


SECTION 12.               TERM, AMENDMENT AND TERMINATION


 


(A)           EFFECTIVENESS. THE PLAN SHALL BE EFFECTIVE AS OF THE DATE (THE
“EFFECTIVE DATE”) IT IS ADOPTED BY THE BOARD.


 


(B)           TERMINATION. THE PLAN WILL TERMINATE ON THE TENTH ANNIVERSARY OF
THE EFFECTIVE DATE. AWARDS OUTSTANDING AS OF SUCH DATE SHALL NOT BE AFFECTED OR
IMPAIRED BY THE TERMINATION OF THE PLAN.


 


(C)           AMENDMENT OF PLAN. THE BOARD MAY AMEND, ALTER, OR DISCONTINUE THE
PLAN, BUT NO AMENDMENT, ALTERATION OR DISCONTINUATION SHALL BE MADE WHICH WOULD
MATERIALLY IMPAIR THE RIGHTS OF THE PARTICIPANT WITH RESPECT TO A PREVIOUSLY
GRANTED AWARD WITHOUT SUCH PARTICIPANT’S CONSENT, EXCEPT SUCH AN AMENDMENT MADE
TO COMPLY WITH APPLICABLE LAW, TAX RULES, STOCK EXCHANGE RULES OR ACCOUNTING
RULES. IN ADDITION, NO SUCH AMENDMENT SHALL BE MADE WITHOUT THE APPROVAL OF THE
COMPANY’S STOCKHOLDERS TO THE EXTENT SUCH APPROVAL IS REQUIRED BY APPLICABLE LAW
OR THE LISTING STANDARDS OF THE APPLICABLE EXCHANGE.


 


(D)           AMENDMENT OF AWARDS. SUBJECT TO SECTION 5(D), THE COMMITTEE MAY
UNILATERALLY AMEND THE TERMS OF ANY AWARD THERETOFORE GRANTED, PROSPECTIVELY OR
RETROACTIVELY, BUT NO SUCH AMENDMENT SHALL WITHOUT THE PARTICIPANT’S CONSENT
MATERIALLY IMPAIR THE RIGHTS OF ANY PARTICIPANT WITH RESPECT TO AN AWARD, EXCEPT
SUCH AN AMENDMENT MADE TO CAUSE THE PLAN OR AWARD TO COMPLY WITH APPLICABLE LAW,
TAX RULES, STOCK EXCHANGE RULES OR ACCOUNTING RULES.


 


SECTION 13.               UNFUNDED STATUS OF PLAN


 


IT IS PRESENTLY INTENDED THAT THE PLAN CONSTITUTE AN “UNFUNDED” PLAN FOR
INCENTIVE AND DEFERRED COMPENSATION. THE COMMITTEE MAY AUTHORIZE THE CREATION OF
TRUSTS OR OTHER ARRANGEMENTS TO MEET THE OBLIGATIONS CREATED UNDER THE PLAN TO
DELIVER COMMON STOCK OR MAKE PAYMENTS; PROVIDED, HOWEVER, THAT UNLESS THE
COMMITTEE OTHERWISE DETERMINES, THE EXISTENCE OF SUCH TRUSTS OR OTHER
ARRANGEMENTS IS CONSISTENT WITH THE “UNFUNDED” STATUS OF THE PLAN.

 


SECTION 14.               GENERAL PROVISIONS


 


(A)           CONDITIONS FOR ISSUANCE. THE COMMITTEE MAY REQUIRE EACH PERSON
PURCHASING OR RECEIVING SHARES PURSUANT TO AN AWARD TO REPRESENT TO AND AGREE
WITH THE COMPANY IN WRITING THAT SUCH PERSON IS ACQUIRING THE SHARES WITHOUT A
VIEW TO THE DISTRIBUTION THEREOF. THE CERTIFICATES FOR SUCH SHARES MAY INCLUDE
ANY LEGEND WHICH THE COMMITTEE DEEMS APPROPRIATE TO REFLECT ANY RESTRICTIONS ON
TRANSFER. NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR AGREEMENTS MADE
PURSUANT THERETO, THE COMPANY SHALL NOT BE REQUIRED TO ISSUE OR DELIVER ANY
CERTIFICATE OR CERTIFICATES FOR SHARES UNDER THE PLAN PRIOR TO FULFILLMENT OF
ALL OF THE FOLLOWING CONDITIONS:  (I) LISTING OR APPROVAL FOR LISTING UPON
NOTICE OF ISSUANCE, OF SUCH SHARES ON THE APPLICABLE EXCHANGE; (II) ANY
REGISTRATION OR OTHER QUALIFICATION OF SUCH SHARES OF THE COMPANY UNDER ANY
STATE OR FEDERAL LAW OR REGULATION, OR THE MAINTAINING IN EFFECT OF ANY SUCH
REGISTRATION OR OTHER QUALIFICATION WHICH THE COMMITTEE SHALL, IN ITS ABSOLUTE
DISCRETION UPON THE ADVICE OF

 

16

--------------------------------------------------------------------------------


 


COUNSEL, DEEM NECESSARY OR ADVISABLE; AND (III) OBTAINING ANY OTHER CONSENT,
APPROVAL, OR PERMIT FROM ANY STATE OR FEDERAL GOVERNMENTAL AGENCY WHICH THE
COMMITTEE SHALL, IN ITS ABSOLUTE DISCRETION AFTER RECEIVING THE ADVICE OF
COUNSEL, DETERMINE TO BE NECESSARY OR ADVISABLE.


 


(B)           ADDITIONAL COMPENSATION ARRANGEMENTS. NOTHING CONTAINED IN THE
PLAN SHALL PREVENT THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE FROM ADOPTING
OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS FOR ITS EMPLOYEES.


 


(C)           NO CONTRACT OF EMPLOYMENT. THE PLAN SHALL NOT CONSTITUTE A
CONTRACT OF EMPLOYMENT, AND ADOPTION OF THE PLAN SHALL NOT CONFER UPON ANY
EMPLOYEE ANY RIGHT TO CONTINUED EMPLOYMENT, NOR SHALL IT INTERFERE IN ANY WAY
WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY OR AFFILIATE TO TERMINATE THE
EMPLOYMENT OF ANY EMPLOYEE AT ANY TIME. A PARTICIPANT SHALL, BY PARTICIPATING IN
THE PLAN, WAIVE ALL AND ANY RIGHTS TO COMPENSATION OR DAMAGES IN CONSEQUENCE OF
THE TERMINATION OF SUCH PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR ANY
SUBSIDIARY OR AFFILIATE FOR ANY REASON WHATSOEVER, WHETHER LAWFULLY OR
OTHERWISE, INSOFAR AS THOSE RIGHTS ARISE OR MAY ARISE FROM SUCH PARTICIPANT
CEASING TO HAVE RIGHTS UNDER THE PLAN AS A RESULT OF SUCH TERMINATION, OR FROM
THE LOSS OR DIMINUTION IN VALUE OF SUCH RIGHTS OR ENTITLEMENTS, INCLUDING BY
REASON OF THE OPERATION OF THE TERMS OF THE PLAN OR THE PROVISIONS OF ANY
STATUTE OR LAW RELATING TO TAXATION. AN ELIGIBLE INDIVIDUAL SHALL HAVE NO RIGHT
TO BE DESIGNATED A PARTICIPANT.


 


(D)           REQUIRED TAXES. NO LATER THAN THE DATE AS OF WHICH AN AMOUNT FIRST
BECOMES INCLUDIBLE IN THE GROSS INCOME OF A PARTICIPANT FOR U.S. FEDERAL OR
OTHER INCOME TAX PURPOSES (OR SIMILAR TAXES IN THE APPLICABLE NON-U.S.
JURISDICTION) WITH RESPECT TO ANY AWARD UNDER THE PLAN, SUCH PARTICIPANT SHALL
PAY TO THE COMPANY, OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMPANY REGARDING
THE PAYMENT OF, ANY FEDERAL, STATE, LOCAL OR FOREIGN TAXES OR SOCIAL SECURITY
(OR SIMILAR) CONTRIBUTIONS OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH
RESPECT TO SUCH AMOUNT. UNLESS OTHERWISE DETERMINED BY THE COMPANY AND SUBJECT
TO ANY APPLICABLE LAWS (INCLUDING ANY LAWS THAT REQUIRE THAT SUCH WITHHOLDING BE
EFFECTED AS A REPURCHASE AND BE PERMITTED ONLY TO THE EXTENT SUCH A REPURCHASE
WOULD BE PERMITTED), WITHHOLDING OBLIGATIONS MAY BE SETTLED WITH COMMON STOCK,
INCLUDING COMMON STOCK THAT IS PART OF THE AWARD THAT GIVES RISE TO THE
WITHHOLDING REQUIREMENT. THE OBLIGATIONS OF THE COMPANY UNDER THE PLAN SHALL BE
CONDITIONAL ON SUCH PAYMENT OR ARRANGEMENTS, AND THE COMPANY AND ITS AFFILIATES
SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE RIGHT TO DEDUCT ANY SUCH TAXES
FROM ANY PAYMENT OTHERWISE DUE TO SUCH PARTICIPANT. THE COMMITTEE MAY ESTABLISH
SUCH PROCEDURES AS IT DEEMS APPROPRIATE, INCLUDING MAKING IRREVOCABLE ELECTIONS,
FOR THE SETTLEMENT OF WITHHOLDING OBLIGATIONS WITH COMMON STOCK.


 


(E)           DEFERRAL ARRANGEMENTS. SUBJECT TO APPLICABLE LAW, THE COMMITTEE
MAY FROM TIME TO TIME ESTABLISH PROCEDURES PURSUANT TO WHICH A PARTICIPANT MAY
ELECT TO DEFER RECEIPT OF ALL OR A PORTION OF THE CASH OR SHARES SUBJECT TO AN
AWARD, ALL ON SUCH TERMS AND CONDITIONS AS THE COMMITTEE SHALL DETERMINE.


 


(F)            LIMITATION ON DIVIDEND REINVESTMENT AND DIVIDEND EQUIVALENTS.
REINVESTMENT OF DIVIDENDS IN ADDITIONAL RESTRICTED STOCK AT THE TIME OF ANY
DIVIDEND PAYMENT, AND THE PAYMENT

 

17

--------------------------------------------------------------------------------


 


OF SHARES WITH RESPECT TO DIVIDENDS TO PARTICIPANTS HOLDING AWARDS OF STOCK
UNITS, SHALL ONLY BE PERMISSIBLE IF SUFFICIENT SHARES ARE AVAILABLE UNDER
SECTION 3 FOR SUCH REINVESTMENT OR PAYMENT (TAKING INTO ACCOUNT THEN OUTSTANDING
AWARDS). IN THE EVENT THAT SUFFICIENT SHARES ARE NOT AVAILABLE FOR SUCH
REINVESTMENT OR PAYMENT, SUCH REINVESTMENT OR PAYMENT SHALL BE MADE IN THE FORM
OF A GRANT OF STOCK UNITS EQUAL IN NUMBER TO THE SHARES THAT WOULD HAVE BEEN
OBTAINED BY SUCH PAYMENT OR REINVESTMENT, THE TERMS OF WHICH STOCK UNITS SHALL
PROVIDE FOR SETTLEMENT IN CASH AND FOR DIVIDEND EQUIVALENT REINVESTMENT IN
FURTHER STOCK UNITS ON THE TERMS CONTEMPLATED BY THIS SECTION 14(F).


 


(G)           DESIGNATION OF DEATH BENEFICIARY. THE COMMITTEE SHALL ESTABLISH
SUCH PROCEDURES AS IT DEEMS APPROPRIATE FOR A PARTICIPANT TO DESIGNATE A
BENEFICIARY TO WHOM ANY AMOUNTS PAYABLE IN THE EVENT OF SUCH PARTICIPANT’S DEATH
ARE TO BE PAID OR BY WHOM ANY RIGHTS OF SUCH ELIGIBLE INDIVIDUAL, AFTER SUCH
PARTICIPANT’S DEATH, MAY BE EXERCISED.


 


(H)           SUBSIDIARY EMPLOYEES. IN THE CASE OF A GRANT OF AN AWARD TO ANY
EMPLOYEE OF A SUBSIDIARY OF THE COMPANY, THE COMPANY MAY, IF THE COMMITTEE SO
DIRECTS, ISSUE OR TRANSFER THE SHARES, IF ANY, COVERED BY THE AWARD TO THE
SUBSIDIARY, FOR SUCH LAWFUL CONSIDERATION AS THE COMMITTEE MAY SPECIFY, UPON THE
CONDITION OR UNDERSTANDING THAT THE SUBSIDIARY WILL TRANSFER THE SHARES TO THE
EMPLOYEE IN ACCORDANCE WITH THE TERMS OF THE AWARD SPECIFIED BY THE COMMITTEE
PURSUANT TO THE PROVISIONS OF THE PLAN. THE COMMITTEE MAY ALSO ADOPT PROCEDURES
REGARDING TREATMENT OF ANY SHARES SO TRANSFERRED TO A SUBSIDIARY THAT ARE
SUBSEQUENTLY FORFEITED OR CANCELED.


 


(I)            GOVERNING LAW AND INTERPRETATION. THE PLAN AND ALL AWARDS MADE
AND ACTIONS TAKEN THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICT OF LAWS. THE CAPTIONS OF THE PLAN ARE NOT PART OF THE PROVISIONS HEREOF
AND SHALL HAVE NO FORCE OR EFFECT.


 


(J)            NON-TRANSFERABILITY. EXCEPT AS OTHERWISE PROVIDED BY THE
COMMITTEE, AWARDS UNDER THE PLAN ARE NOT TRANSFERABLE EXCEPT BY WILL OR BY LAWS
OF DESCENT AND DISTRIBUTION.


 


(K)           NON-PENSIONABLE. BENEFITS UNDER THE PLAN SHALL NOT BE TREATED AS
PENSIONABLE EARNINGS FOR PURPOSES OF ANY PENSION PLAN MAINTAINED BY THE COMPANY
AND ITS AFFILIATES, UNLESS EXPLICITLY PROVIDED OTHERWISE IN SUCH PLAN.


 


(L)            DATA PROTECTION. BY PARTICIPATING IN THE PLAN, THE PARTICIPANT
CONSENTS TO THE COLLECTION, PROCESSING, TRANSMISSION AND STORAGE BY THE COMPANY,
IN ANY FORM WHATSOEVER, OF ANY DATA OF A PROFESSIONAL OR PERSONAL NATURE WHICH
IS NECESSARY FOR THE PURPOSES OF ADMINISTERING THE PLAN. THE COMPANY MAY SHARE
SUCH INFORMATION WITH ANY SUBSIDIARY OR AFFILIATE, ANY TRUSTEE, ITS REGISTRARS,
BROKERS, OTHER THIRD PARTY ADMINISTRATOR OR ANY PERSON WHO OBTAINS CONTROL OF
THE COMPANY OR ONE OF ITS SUBSIDIARIES OR DIVISIONS.


 


(M)          RIGHT OF OFFSET. THE COMPANY OR ITS SUBSIDIARIES AND AFFILIATES
SHALL HAVE THE RIGHT TO OFFSET, AGAINST THE OBLIGATION TO PAY AMOUNTS OR ISSUE
SHARES TO ANY PARTICIPANT UNDER THE PLAN, ANY OUTSTANDING AMOUNTS (INCLUDING,
WITHOUT LIMITATION, TRAVEL AND ENTERTAINMENT EXPENSE,

 

18

--------------------------------------------------------------------------------


 


ADVANCE ACCOUNT BALANCES, LOANS, TAX WITHHOLDING AMOUNTS PAID BY THE EMPLOYER OR
AMOUNTS REPAYABLE TO THE COMPANY OR ITS SUBSIDIARIES AND AFFILIATES PURSUANT TO
TAX EQUALIZATION, HOUSING, AUTOMOBILE OR OTHER EMPLOYEE PROGRAMS) SUCH
PARTICIPANT THEN OWES TO THE COMPANY OR ITS SUBSIDIARIES AND AFFILIATES AND ANY
AMOUNTS THE PLAN ADMINISTRATOR OTHERWISE DEEMS APPROPRIATE PURSUANT TO ANY TAX
EQUALIZATION POLICY OR AGREEMENT.


 


(N)           FOREIGN EMPLOYEES AND FOREIGN LAW CONSIDERATIONS. THE COMMITTEE
MAY GRANT AWARDS TO ELIGIBLE INDIVIDUALS WHO ARE FOREIGN NATIONALS, WHO RESIDE
OUTSIDE THE UNITED STATES OR WHO ARE NOT COMPENSATED FROM A PAYROLL MAINTAINED
IN THE UNITED STATES, OR WHO ARE OTHERWISE SUBJECT TO (OR COULD CAUSE THE
COMPANY TO BE SUBJECT TO) LEGAL OR REGULATORY PROVISIONS OF COUNTRIES OR
JURISDICTIONS OUTSIDE THE UNITED STATES, ON SUCH TERMS AND CONDITIONS DIFFERENT
FROM THOSE SPECIFIED IN THE PLAN AS MAY, IN THE JUDGMENT OF THE COMMITTEE, BE
NECESSARY OR DESIRABLE TO FOSTER AND PROMOTE ACHIEVEMENT OF THE PURPOSES OF THE
PLAN AND COMPLY WITH SUCH LEGAL OR REGULATORY PROVISIONS, AND, IN FURTHERANCE OF
SUCH PURPOSES, THE COMMITTEE MAY MAKE SUCH MODIFICATIONS, AMENDMENTS,
PROCEDURES, OR SUBPLANS AS MAY BE NECESSARY OR ADVISABLE TO COMPLY WITH SUCH
LEGAL OR REGULATORY PROVISIONS (INCLUDING TO AVOID TRIGGERING A PUBLIC OFFERING
OR TO MAXIMIZE TAX EFFICIENCY).

 

19

--------------------------------------------------------------------------------
